               Case 1:21-bk-10214-MB                               Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                                          Desc
                                                                   Main Document     Page 1 of 46
 Fill in this information to identify your case:

 Debtor 1                   James Alexander
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number           1:21-bk-10214-MB
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $          1,260,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $             757,433.56

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $          2,017,433.56

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $          1,058,576.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $             255,564.44


                                                                                                                                     Your total liabilities $               1,314,140.44


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                      0.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $              15,000.16

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

         Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                       Desc
                                                              Main Document     Page 2 of 46
 Debtor 1      James Alexander                                                            Case number (if known) 1:21-bk-10214-MB

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
               Case 1:21-bk-10214-MB                                     Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                          Desc
                                                                         Main Document     Page 3 of 46
 Fill in this information to identify your case and this filing:

 Debtor 1                    James Alexander
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number                                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3551 Dixie Canyon Pl.
        Street address, if available, or other description
                                                                                      Single-family home                         Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  
                                                                                      Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Sherman Oaks                      CA        91423-0000                        Land                                       entire property?           portion you own?
        City                              State              ZIP Code                 Investment property                            $1,260,000.00               $1,260,000.00
                                                                                      Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.

                                                                                      Debtor 1 only                              Fee simple
        Los Angeles                                                                   Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another
                                                                                                                                      (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $1,260,000.00


 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                                Desc
                                                              Main Document     Page 4 of 46
 Debtor 1        James Alexander                                                                                    Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Mercedes                                                                                                 Do not deduct secured claims or exemptions. Put
                                                               Who has an interest in the property? Check one
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      E350                                       Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2012                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                  69,000           Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another

                                                                Check if this is community property                                  $13,000.00                 $13,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $13,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                              Desc
                                                              Main Document     Page 5 of 46
 Debtor 1       James Alexander                                                                     Case number (if known)


                                    Misc household goods and furnishings:Hot water heater $100
                                    Washer/Dryer $743
                                    Ikea Baby Cribs $100
                                    Couch $100
                                    Mirror Consol $100
                                    Office desk $100
                                    Padded chairs x4 $100
                                    Wood chairs x2 $100
                                    Childrens toys $100
                                    Linens $100
                                    Kitchen table $100
                                    Kitchen chairs x4 $100
                                    Kitchen buffet $100
                                    Misc. Kitchenware $100
                                    Photo frames family photos x16 $100
                                    Flatware $100
                                    Kitchen counter-top appliances $100
                                    Dishwasher $100
                                    Refrigerator $100
                                    Stove/Oven $100
                                    Installed Shelving $100
                                    Pantry foodstuff $100
                                    Beds 2x $100
                                    Large sitting chairs x2 $100
                                    Side tables x4 $100
                                    Gun safes x3 $100
                                    Standing lamps x2 $100
                                    Glass and metal mirror set $100
                                    Misc. House. Goods $100                                                                                      $3,543.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    Misc electronics at home:                                                                                    $2,096.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
    No
     Yes.     Describe.....

                                    MIsc pictures and artwork                                                                                    $1,100.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Household games and sports equipment                                                                           $800.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.     Describe.....



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 1:21-bk-10214-MB                                         Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                 Desc
                                                                            Main Document     Page 6 of 46
 Debtor 1          James Alexander                                                                                          Case number (if known)


                                            AR15 M4, Smith & Wesson 38 and ammunition                                                                             $2,119.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            Misc clothes at home: Used clothing                                                                                     $100.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
     No
     Yes. Describe.....
13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                        $9,758.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                         Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:

                                                          Other financial                        Funds on deposit with JP Morgan Chase
                                              17.1.       account                                (x6006)                                                        $93,197.34



                                              17.2.                                              Wells Fargo account ending x9285                                   $246.84



                                              17.3.                                              Wells Fargo Account ending x1923                                   $480.71



                                              17.4.       Checking Account                       DIP Wells Fargo Account ending x0816                         $121,484.00


                                                          Joint checking
                                              17.5.       account                                Wells Fargo joint x2155                                          $6,140.04


Official Form 106A/B                                                                     Schedule A/B: Property                                                         page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
             Case 1:21-bk-10214-MB                            Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                            Desc
                                                              Main Document     Page 7 of 46
 Debtor 1        James Alexander                                                                                Case number (if known)



                                        17.6.    Savings                      Other Wells Fargo                                                  $700.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                             % of ownership:

                                          CircleUp                                                                                 %           $3,347.36


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                        Type of account:                      Institution name:

                                        IRA                                   Etrade                                                         $22,212.34


                                        IRA                                   Personal Capital; X6555                                        $59,186.54


                                        IRA                                   Personal Capital; X7330                                        $78,591.12


                                        401(k)                                Sequoia One (Mass. Mutual)                                     $50,640.27


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...



Official Form 106A/B                                                   Schedule A/B: Property                                                        page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                               Desc
                                                              Main Document     Page 8 of 46
 Debtor 1       James Alexander                                                                        Case number (if known)

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                        Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         Northwestern Mutual term life
                                         insurance                                            Unknown                                             Unknown


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

                                                      Cred Capital, Inc. D&O or E&O Insurance                                                  $250,000.00


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
    No
     Yes.     Give specific information..

Official Form 106A/B                                                 Schedule A/B: Property                                                             page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 1:21-bk-10214-MB                                 Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                                    Desc
                                                                   Main Document     Page 9 of 46
 Debtor 1        James Alexander                                                                                                 Case number (if known)


                                                          LBA tokens 4,374,799 and BTC token 1                                                                            $47,449.00


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $733,675.56


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.


                                                                                                                                                               Current value of the
                                                                                                                                                               portion you own?
                                                                                                                                                               Do not deduct secured
                                                                                                                                                               claims or exemptions.

38. Accounts receivable or commissions you already earned
     No
     Yes. Describe.....

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
     No
     Yes. Describe.....

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    No
     Yes.      Describe.....


                                        misc computer and electronics                                                                                                       $1,000.00


41. Inventory
     No
     Yes. Describe.....

42. Interests in partnerships or joint ventures
     No
     Yes. Give specific information about them...................
                                             Name of entity:                                                                       % of ownership:


43. Customer lists, mailing lists, or other compilations
    No.
    Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

               No
               Yes. Describe.....

44. Any business-related property you did not already list
     No
     Yes. Give specific information.........




Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
              Case 1:21-bk-10214-MB                                    Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                                 Desc
                                                                       Main Document    Page 10 of 46
 Debtor 1         James Alexander                                                                                                       Case number (if known)


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................            $1,000.00

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.      Go to line 47.



 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $1,260,000.00
 56. Part 2: Total vehicles, line 5                                                                          $13,000.00
 57. Part 3: Total personal and household items, line 15                                                      $9,758.00
 58. Part 4: Total financial assets, line 36                                                                $733,675.56
 59. Part 5: Total business-related property, line 45                                                         $1,000.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $757,433.56               Copy personal property total       $757,433.56

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $2,017,433.56




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
               Case 1:21-bk-10214-MB                          Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                        Desc
                                                              Main Document    Page 11 of 46
 Fill in this information to identify your case:

 Debtor 1                James Alexander
                         First Name                         Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                    Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      3551 Dixie Canyon Pl. Sherman                                                                                              C.C.P. § 704.730
      Oaks, CA 91423 Los Angeles County
                                                                     $1,260,000.00                             $600,000.00
      Line from Schedule A/B: 1.1                                                        100% of fair market value, up to
                                                                                             any applicable statutory limit

      2012 Mercedes E350 69,000 miles                                                                                            C.C.P. § 704.010
      Line from Schedule A/B: 3.1
                                                                       $13,000.00                                 $3,325.00
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit

      Misc household goods and                                                                                                   C.C.P. § 704.020
      furnishings:Hot water heater $100
                                                                        $3,543.00                                      100%
      Washer/Dryer $743                                                                  100% of fair market value, up to
      Ikea Baby Cribs $100                                                                   any applicable statutory limit
      Couch $100
      Mirror Consol $100
      Office desk $100
      Padded chairs x4 $100
      Wood chairs x2 $100
      Childrens toys $100
      Linens $100
      Kitchen
      Line from Schedule A/B: 6.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                         Desc
                                                              Main Document    Page 12 of 46
 Debtor 1    James Alexander                                                                             Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Misc electronics at home:                                                                                                    C.C.P. § 704.020
     Line from Schedule A/B: 7.1
                                                                      $2,096.00                                      100%
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     MIsc pictures and artwork                                                                                                    C.C.P. § 704.040
     Line from Schedule A/B: 8.1
                                                                      $1,100.00                                      100%
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     Household games and sports                                                                                                   C.C.P. § 704.020
     equipment
                                                                         $800.00                                     100%
     Line from Schedule A/B: 9.1                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     AR15 M4, Smith & Wesson 38 and                                                                                               C.C.P. § 704.020
     ammunition
                                                                      $2,119.00                                      100%
     Line from Schedule A/B: 10.1                                                      100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc clothes at home: Used clothing                                                                                          C.C.P. § 704.020
     Line from Schedule A/B: 11.1
                                                                         $100.00                                     100%
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Etrade                                                     $22,212.34                                                  C.C.P. § 704.115(a)(1) & (2),
     Line from Schedule A/B: 21.1                                                                                                 (b)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Personal Capital; X6555                                    $59,186.54                                                  C.C.P. § 704.115(a)(1) & (2),
     Line from Schedule A/B: 21.2                                                                                                 (b)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Personal Capital; X7330                                    $78,591.12                                                  C.C.P. § 704.115(a)(1) & (2),
     Line from Schedule A/B: 21.3                                                                                                 (b)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Sequoia One (Mass. Mutual)                              $50,640.27                                                  C.C.P. § 704.115(a)(1) & (2),
     Line from Schedule A/B: 21.4                                                                                                 (b)
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Northwestern Mutual term life                                                                                                C.C.P. § 704.100(a)
     insurance
                                                                      Unknown                                           0%
     Beneficiary: Unknown                                                              100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     misc computer and electronics                                                                                                C.C.P. § 704.060
     Line from Schedule A/B: 40.1
                                                                      $1,000.00                                      100%
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit

     misc computer and electronics                                                                                                C.C.P. § 704.020
     Line from Schedule A/B: 40.1
                                                                      $1,000.00                                         0%
                                                                                       100% of fair market value, up to
                                                                                           any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29             Desc
                                                              Main Document    Page 13 of 46
 Debtor 1    James Alexander                                                                    Case number (if known)

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                            page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
               Case 1:21-bk-10214-MB                          Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                            Desc
                                                              Main Document    Page 14 of 46
 Fill in this information to identify your case:

 Debtor 1                   James Alexander
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   claim                  If any
 2.1     JP Morgan Chase                          Describe the property that secures the claim:                 $65,000.00               $93,197.34                   $0.00
         Creditor's Name
                                                  Other financial account: Funds on
                                                  deposit with JP Morgan Chase
                                                  (x6006)
                                                  As of the date you file, the claim is: Check all that
                                                  apply.
                                                   Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number


 2.2     JPMCB HOME                               Describe the property that secures the claim:               $993,576.00            $1,260,000.00                    $0.00
         Creditor's Name
                                                  3551 Dixie Canyon Pl. Sherman
                                                  Oaks, CA 91423 Los Angeles
                                                  County
                                                  As of the date you file, the claim is: Check all that
         700 KANSAS LN                            apply.
         Monroe, LA 71203                          Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another         Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred                                    Last 4 digits of account number



Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                       Desc
                                                               Main Document    Page 15 of 46
 Debtor 1 James Alexander                                                                                  Case number (if known)
              First Name                  Middle Name                     Last Name


        Los Angeles County Tax
 2.3                                                                                                                Unknown         $1,260,000.00         Unknown
        Collector                                  Describe the property that secures the claim:
        Creditor's Name
                                                   3551 Dixie Canyon Pl. Sherman
                                                   Oaks, CA 91423 Los Angeles
        P.O. Box 54018                             County
                                                   As of the date you file, the claim is: Check all that
        Los Angeles, CA                            apply.
        90054-0018                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                              $1,058,576.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                             $1,058,576.00

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 1:21-bk-10214-MB                          Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                                    Desc
                                                              Main Document    Page 16 of 46
 Fill in this information to identify your case:

 Debtor 1                   James Alexander
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                                      Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority           Nonpriority
                                                                                                                                              amount             amount
 2.1          Franchise Tax Board                                    Last 4 digits of account number                                  $0.00              $0.00               $0.00
              Priority Creditor's Name
              Special Procedures                                     When was the debt incurred?
              POB 2952
              Sacramento, CA 95812
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            For totice purposes only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              26717                                             Best Case Bankruptcy
             Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                                      Desc
                                                               Main Document    Page 17 of 46
 Debtor 1 James Alexander                                                                                  Case number (if known)

 2.2        Internal Revenue Service                                 Last 4 digits of account number                               $0.00                  $0.00                  $0.00
            Priority Creditor's Name
            Insolvency I Stop 5022                                   When was the debt incurred?
            300 N. Los Angeles St., #4062
            Los Angeles, CA 90012-9903
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            For notice purposes only


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Barclay's Bank Delaware                                    Last 4 digits of account number                                                                    $3,575.43
            Nonpriority Creditor's Name
            PO BOX 8803                                                When was the debt incurred?
            Wilmington, DE 19899
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

             Debtor 1 only                                             Contingent
             Debtor 2 only                                             Unliquidated
             Debtor 1 and Debtor 2 only                                Disputed
             At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                    Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

             No                                                        Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                       Other. Specify     Credit card




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                          Desc
                                                              Main Document    Page 18 of 46
 Debtor 1 James Alexander                                                                                Case number (if known)

 4.2      Buchanon Ingersoll Rooney                                  Last 4 digits of account number                                                    $104,711.01
          Nonpriority Creditor's Name
          919 North Market Street, Suite 990                         When was the debt incurred?
          Wilmington, DE 19801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Legal fees


 4.3      Capital One Bank USA                                       Last 4 digits of account number                                                         $347.00
          Nonpriority Creditor's Name
          PO BOX 31293                                               When was the debt incurred?
          Salt Lake City, UT 84131
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit card


 4.4      Citicard                                                   Last 4 digits of account number                                                       $1,513.00
          Nonpriority Creditor's Name
          PO BOX 6241                                                When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                          Desc
                                                              Main Document    Page 19 of 46
 Debtor 1 James Alexander                                                                                Case number (if known)

 4.5      Cred Inc. et al,                                           Last 4 digits of account number                                                             $0.00
          Nonpriority Creditor's Name
          c/o Scott Cousins, Esq.                                    When was the debt incurred?
          1521 Concord Pike, Suite 301
          Wilmington, DE 19803
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Pending bankruptcy cases


 4.6      Discover Student Loans                                     Last 4 digits of account number                                                     $86,000.00
          Nonpriority Creditor's Name
          PO BOX 30948                                               When was the debt incurred?
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Student loans


 4.7      SOFI                                                       Last 4 digits of account number                                                       $4,438.00
          Nonpriority Creditor's Name
          2750 E COTTONWOOD PKWY                                     When was the debt incurred?
          Salt Lake City, UT 84121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     unsecured loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                          Desc
                                                              Main Document    Page 20 of 46
 Debtor 1 James Alexander                                                                                Case number (if known)

 4.8      US Bank                                                    Last 4 digits of account number                                                     $15,314.00
          Nonpriority Creditor's Name
          PO BOX 13                                                  When was the debt incurred?
          Hillsboro, OH 45133
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Auto Lease


 4.9      USAA                                                       Last 4 digits of account number                                                       $1,471.00
          Nonpriority Creditor's Name
          PO BOX 47504                                               When was the debt incurred?
          San Antonio, TX 78265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit card


 4.1
 0        Wells Fargo Bank                                           Last 4 digits of account number                                                     $32,260.00
          Nonpriority Creditor's Name
          PO BOX 14517                                               When was the debt incurred?
          Des Moines, IA 50306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     credit card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                          Desc
                                                              Main Document    Page 21 of 46
 Debtor 1 James Alexander                                                                                Case number (if known)

 4.1
 1         WF Credit Services                                        Last 4 digits of account number                                                       $5,935.00
           Nonpriority Creditor's Name
           PO BOX 14517                                              When was the debt incurred?
           Des Moines, IA 50306
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     Credit card

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                 6a.       $                          0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                         6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated               6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.      6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                     6e.       $                          0.00

                                                                                                                               Total Claim
                        6f.   Student loans                                                                6f.       $                          0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                        6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts            6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount         6i.
                              here.                                                                                  $                 255,564.44

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                  6j.       $                 255,564.44




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 1:21-bk-10214-MB                          Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                    Desc
                                                              Main Document    Page 22 of 46
 Fill in this information to identify your case:

 Debtor 1                James Alexander
                         First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                         amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules.        You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                    State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number      Street

           City                                    State                  ZIP Code
  2.2
           Name


           Number      Street

           City                                    State                  ZIP Code
  2.3
           Name


           Number      Street

           City                                    State                  ZIP Code
  2.4
           Name


           Number      Street

           City                                    State                  ZIP Code
  2.5
           Name


           Number      Street

           City                                    State                  ZIP Code




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 1:21-bk-10214-MB                               Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                    Desc
                                                                   Main Document    Page 23 of 46
 Fill in this information to identify your case:

 Debtor 1                   James Alexander
                            First Name                            Middle Name       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                            Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                              Schedule D, line
                Name
                                                                                                     Schedule E/F, line
                                                                                                     Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                              Schedule D, line
                Name
                                                                                                     Schedule E/F, line
                                                                                                     Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 1:21-bk-10214-MB                  Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                   Desc
                                                     Main Document    Page 24 of 46


Fill in this information to identify your case:

Debtor 1                      James Alexander

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       CENTRAL DISTRICT OF CALIFORNIA - SAN
                                              FERNANDO

Case number                                                                                             Check if this is:
(If known)
                                                                                                         An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                  Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                              Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 1:21-bk-10214-MB                  Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                         Desc
                                                  Main Document    Page 25 of 46

Debtor 1   James Alexander                                                                       Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $                 0.00 + $              N/A = $             0.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $            0.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
         Case 1:21-bk-10214-MB                          Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                         Desc
                                                        Main Document    Page 26 of 46


Fill in this information to identify your case:

Debtor 1              James Alexander                                                                      Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   CENTRAL DISTRICT OF CALIFORNIA - SAN                                       MM / DD / YYYY
                                          FERNANDO

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and
      Debtor 2.
                                           Yes.   Fill out this information for
                                                   each dependent..............
                                                                                   Dependent’s relationship to
                                                                                   Debtor 1 or Debtor 2
                                                                                                                        Dependent’s
                                                                                                                        age
                                                                                                                                         Does dependent
                                                                                                                                         live with you?

      Do not state the                                                                                                                    No
      dependents names.                                                            child                                1.5               Yes
                                                                                                                                          No
                                                                                   Child                                1.5               Yes
                                                                                                                                          No
                                                                                                                                          Yes
                                                                                                                                          No
                                                                                                                                          Yes
3.    Do your expenses include
      expenses of people other than
                                                  No
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                         Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              4,885.27

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                            1,312.50
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              180.96
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            1,150.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
        Case 1:21-bk-10214-MB                         Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                               Desc
                                                      Main Document    Page 27 of 46

Debtor 1     James Alexander                                                                           Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                554.46
      6b. Water, sewer, garbage collection                                                   6b. $                                                  0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                490.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,300.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               100.00
10.   Personal care products and services                                                    10. $                                                100.00
11.   Medical and dental expenses                                                            11. $                                                380.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 560.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                  20.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   0.00
      15b. Health insurance                                                                15b. $                                               1,605.14
      15c. Vehicle insurance                                                               15c. $                                               1,115.68
      15d. Other insurance. Specify:                                                       15d. $                                                   0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                               1,146.15
      17b. Car payments for Vehicle 2                                                      17b. $                                                   0.00
      17c. Other. Specify:                                                                 17c. $                                                   0.00
      17d. Other. Specify:                                                                 17d. $                                                   0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      15,000.16
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      15,000.16
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                                   0.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             15,000.16

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                            -15,000.16

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
               Case 1:21-bk-10214-MB                          Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                 Desc
                                                              Main Document    Page 28 of 46




 Fill in this information to identify your case:

 Debtor 1                    James Alexander
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X                                                                           X
              James Alexander                                                           Signature of Debtor 2
              Signature of Debtor 1

              Date       February 22, 2021                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 1:21-bk-10214-MB                          Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                         Desc
                                                              Main Document    Page 29 of 46



 Fill in this information to identify your case:

 Debtor 1                  James Alexander
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

 Case number
 (if known)
                                                                                                                                            Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

              Married
        Not married
2.     During the last 3 years, have you lived anywhere other than where you live now?

        No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                               Dates Debtor 2
                                                                lived there                                                                       lived there
        4501 Finley Ave, #406                                   From-To:                     Same as Debtor 1                                     Same as Debtor 1
        Los Angeles, CA 90025                                   1/12/16-2/1/20                                                                    From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        No
              Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)

 From January 1 of current year until               Wages, commissions,                        $30,000.00          Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                    Operating a business                                           Operating a business
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                       Desc
                                                              Main Document    Page 30 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For last calendar year:                            Wages, commissions,                       $340,000.00          Wages, commissions,
 (January 1 to December 31, 2020 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For the calendar year before that:                 Wages, commissions,                       $120,000.00          Wages, commissions,
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
       Yes. Fill in the details.
                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income             Gross income
                                                   Describe below.                  each source                    Describe below.               (before deductions
                                                                                    (before deductions and                                       and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                      No.         Go to line 7.
                        Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

       Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No.         Go to line 7.
                      Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Chase Home Services                                      1/21/2021                     $34,196.89         $1,046,674.2        Mortgage
       700 Kansas Lane                                                                                                      9        Car
       Monroe, LA 71203
                                                                                                                                     Credit Card
                                                                                                                                     Loan Repayment
                                                                                                                                     Suppliers or vendors
                                                                                                                                     Other



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                       Desc
                                                              Main Document    Page 31 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Chase Credit Card                                        1/19/2021                     $11,523.92             $1,460.00       Mortgage
       PO Box 6294                                                                                                                   Car
       Carol Stream, IL 60197                                                                                                        Credit Card
                                                                                                                                     Loan Repayment
                                                                                                                                     Suppliers or vendors
                                                                                                                                     Other

       Cultural Care Au Pere                                    12/23/220                     $14,947.58                  $0.00      Mortgage
       1 Education Street                                                                                                            Car
       Cambridge, MA 02141                                                                                                           Credit Card
                                                                                                                                     Loan Repayment
                                                                                                                                     Suppliers or vendors
                                                                                                                                     Other   childcare


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

           No
       Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       CRED INC., CRED CAPITAL, INC.,                           Turnover                    US Bankruptcy Court -                      Pending
       and CRED (US) LLC vs. James                                                          Delaware                                 On appeal
       Alexander
                                                                                                                                     Concluded
       Adv. Proc. No: 20-51006

       Cred Inc. (f/k/a Cred LLC) and Cred                      Turnover                    Superior Court of California               Pending
       Capital, Inc. v. James                                                                                                        On appeal
       Alexander
                                                                                                                                     Concluded
       20-CIV-02915




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                    Desc
                                                              Main Document    Page 32 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
       Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                   Value of the
                                                                                                                                                        property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
     No
           Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       St. Sophia cathedral                                          monthly parish contribution                              1/11/2020                $2,000.00
       1324 Normandy Ave
       Los Angeles, CA 90006


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
       Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                     Desc
                                                              Main Document    Page 33 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Levene, Neale, Bender, Yoo                                    $20,000                                                  2/4/2021                $20,000.00
       & Brill L.L.P.
       10250 Constellation Blvd. # 1700
       Los Angeles, CA 90067
       http://www.lnbyb.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
           No
       Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
           No
       Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
           No
       Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                  Desc
                                                              Main Document    Page 34 of 46
 Debtor 1      James Alexander                                                                                  Case number (if known)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

           No
       Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
       Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

           No
       Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                      Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 1:21-bk-10214-MB                            Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                       Desc
                                                              Main Document    Page 35 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
       Yes. Fill in the details.
        Case Title                                                   Court or agency                       Nature of the case                       Status of the
        Case Number                                                  Name                                                                           case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
              A member of a limited liability company (LLC) or limited liability partnership (LLP)
              A partner in a partnership
              An officer, director, or managing executive of a corporation
              An owner of at least 5% of the voting or equity securities of a corporation
       No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Cred Capital, Inc.                                      investment management                            EIN:
        2121 S. El Camino Real
        San Mateo, CA 94403                                     Joe Podulka                                      From-To      3/15/2020 -1/7/2020

        A Capital A, Inc.                                       Consulting                                       EIN:         XX-XXXXXXX
        4501 Finley Ave, Apt 406
        Los Angeles, CA 90027                                   Alex fard                                        From-To      1/1/2014 - 12/31/2018


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
       Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.


 James Alexander                                                         Signature of Debtor 2
 Signature of Debtor 1

 Date      February 22, 2021                                             Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
 No
 Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
 No
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                Desc
                                                              Main Document    Page 36 of 46
 Debtor 1      James Alexander                                                                             Case number (if known)



 Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 1:21-bk-10214-MB                        Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                             Desc
 Fill in this information to identify your case:            Main Document    Page 37 of 46
  Debtor 1           James Alexander
                    __________________________________________________________________
                      First Name              Middle Name              Last Name

  Debtor 2            _________________________________________________________________
  (Spouse, if filing) First Name              Middle Name              Last Name


                                          Central District
  United States Bankruptcy Court for the: ___________      of California
                                                         District of __________

  Case number        1:21-bk-10214-MB
                     ___________________________________________
  (If known)
                                                                                                                    Check if this is an amended filing


Official Form 122B
Chapter 11 Statement of Your Current Monthly Income                                                                                               /

You must file this form if you are an individual and are filing for bankruptcy under Chapter 11. If more space is needed, attach a separate sheet
to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known).


   Part 1:           Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.


              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
        ✔
              Married and your spouse is NOT filing with you. Fill out Column A, lines 2-11.

        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy
        case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the
        amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result.
        Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income from that
        property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                      Column A             Column B
                                                                                                        Debtor 1           Debtor 2



   2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
      payroll deductions).                                                                                     0.00
                                                                                                      $____________         $__________

   3. Alimony and maintenance payments. Do not include payments from a spouse if
      Column B is filled in.                                                                                   0.00
                                                                                                      $____________         $__________
   4. All amounts from any source which are regularly paid for household expenses of
      you or your dependents, including child support. Include regular contributions from
      an unmarried partner, members of your household, your dependents, parents, and
      roommates. Include regular contributions from a spouse only if Column B is not filled in.
                                                                                                               0.00
                                                                                                      $____________         $__________
      Do not include payments you listed on line 3.

   5. Net income from operating a business, profession,
      or farm                                                         Debtor 1     Debtor 2
        Gross receipts (before all deductions)                             0.00
                                                                        $______    $______
        Ordinary and necessary operating expenses                    – $______ – $______
                                                                           0.00
                                                                        $______    $______ Copy
        Net monthly income from a business, profession, or farm                               hereÎ              0.00
                                                                                                        $_________        $__________
   6. Net income from rental and other real property                  Debtor 1     Debtor 2
        Gross receipts (before all deductions)                            0.00
                                                                        $______    $______
        Ordinary and necessary operating expenses                    – $______ – $______
                                                                                              Copy
        Net monthly income from rental or other real property             0.00
                                                                        $______    $______ hereÎ                 0.00
                                                                                                        $_________        $__________




 Official Form 122B                                  Chapter 11 Statement of Your Current Monthly Income                                     page 1
              Case 1:21-bk-10214-MB                                       Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                          Desc
                                                                          Main Document    Page 38 of 46
Debtor 1        James   Alexander
                  _______________________________________________________                                                                        1:21-bk-10214-MB
                                                                                                                          Case number (if known)_____________________________________
                   First Name           Middle Name                 Last Name




                                                                                                                           Column A                 Column B
                                                                                                                           Debtor 1                 Debtor 2



   7. Interest, dividends, and royalties                                                                                          135.00
                                                                                                                           $____________             $__________

   8. Unemployment compensation                                                                                                     0.00
                                                                                                                           $____________             $__________

           Do not enter the amount if you contend that the amount received was a benefit
           under the Social Security Act. Instead, list it here:............................... Ð


             For you ........................................................................   $_________0.00


             For your spouse ...........................................................        $_________

   9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence,
      do not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any
      retired pay paid under chapter 61 of title 10, then include that pay only to the
      extent that it does not exceed the amount of retired pay to which you would
      otherwise be entitled if retired under any provision of title 10 other than chapter 61
      of that title.                                                                                                                 0.00
                                                                                                                            $____________            $__________

   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; SD\PHQWVPDGH
       XQGHUWKH)HGHUDOODZUHODWLQJWRWKHQDWLRQDOHPHUJHQF\GHFODUHGE\WKH3UHVLGHQW
       XQGHUWKH1DWLRQDO(PHUJHQFLHV$FW 86&HWVHT ZLWKUHVSHFWWRWKH
       FRURQDYLUXVGLVHDVH &29,' paymentsreceived as a victim of a war
       crime, a crime against humanity, or international ordomestic terrorism; or
       compensation, pension, pay, annuity, or allowance paid bythe United States
       Government in connection with a disability, combat-related injuryor disability, or
       death of a member of the uniformed services. If necessary, listother sources on a
       separate page and put the total below.

            ________________________________________                                                                                 0.00
                                                                                                                            $____________            $__________


            ________________________________________                                                                        $____________            $__________


            Total amounts from separate pages, if any.                                                                    + $____________          + $__________

   11. Calculate your total current monthly income.
       Add lines 2 through 10 for each column.                                                                                                 +                     =
       Then add the total for Column A to the total for Column B.                                                                  135.00
                                                                                                                            $____________             $_________              135.00
                                                                                                                                                                         $_______

                                                                                                                                                                         Total current
                                                                                                                                                                         monthly income



    Part 2:           Sign Below




       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.



       8      ______________________________________________                                    8______________________________________
             Signature of Debtor 1                                                                Signature of Debtor 2


                   02/23/2021
             Date _________________                                                               Date_________________
                  MM / DD / YYYY                                                                       MM / DD / YYYY



Official Form 122B                                                    Chapter 11 Statement of Your Current Monthly Income                                                 page 2
             Case 1:21-bk-10214-MB                            Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                              Desc
                                                              Main Document    Page 39 of 46
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                         Central District of California - San Fernando
 In re       James Alexander                                                                                  Case No.
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                 $                 20,000.00
              Prior to the filing of this statement I have received                                       $                 20,000.00
              Balance Due                                                                                 $                       0.00

2.     $     1,738.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

4.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.    [Other provisions as needed]
                  Advising the Debtor with regard to the requirements of the Bankruptcy Court, Bankruptcy Code, Bankruptcy
                  Rules and the Office of the United States Trustee as they pertain to the Debtor; advising the Debtor with regard to
                  certain rights and remedies of its bankruptcy estate and the rights, claims and interests of creditors;
                  representing the CHapter 11 Debtor in any proceeding or hearing in the Bankruptcy Court involving its estate
                  unless the Debtor is represented in such proceeding or hearing by other special counsel; conducting
                  examinations of witnesses, claimants or adverse parties and representing the Debtor in any adversary
                  proceeding except to the extent that any such adversary proceeding is in an area outside of LNBYB's expertise or
                  which is beyond LNBYB's staffing capabilities; preparing and assisting the Debtor in the preparation of reports,
                  applications, pleadings and orders including, but not limited to, applications to employ professionals, interim
                  statements and operating reports, initial filing requirements, schedules and statement of financial affairs, lease
                  pleadings, cash collateral pleadings, financing pleadings, and pleadings with respect to the Debtor's use, sale or
                  lease of property outside the ordinary course of business; representing the Debtor with regard to obtaining use
                  of debtor in possession financing and/or cash collateral including, but not limited to, negotiating and seeking
                  Bankruptcy Court approval of any debtor in possession financing and/or cash collateral pleading or stipulation
                  and preparing any pleadings relating to obtaining use of debtor in possession financing and/or cash collateral;
                  assisting the Debtor in the negotiation, formulation, preparation and confirmation of a plan of reorganization and
                  the preparation and approval of a disclosure statement in respect of the plan; and performing any other services
                  which may be appropriate in LNBYB's representation of the Debtor in Possession during the Chapter 11
                  bankruptcy case.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Matters which are outside of LNBYB's specialization, any matters outside of a Chatper 11 proceeding and any
               nondischargeability investigation or litigation




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 1:21-bk-10214-MB                             Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                         Desc
                                                              Main Document    Page 40 of 46
 In re       James Alexander                                                                          Case No.    1:21-bk-10214-MB
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 23, 2021                                                          /s/ David B. Golubchik
     Date                                                                       David B. Golubchik 185520
                                                                                Signature of Attorney
                                                                                Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                                                10250 Constellation Blvd., Suite 1700
                                                                                Los Angeles, CA 90067
                                                                                (310) 229-1234
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case 1:21-bk-10214-MB                      Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                                   Desc
                                                    Main Document    Page 41 of 46
Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
State Bar No. & Email Address
David B. Golubchik 185520
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
(310) 229-1234
California State Bar Number: 185520 CA




 Debtor(s) appearing without an attorney
 Attorney for Debtor

                                            UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO

In re:
                                                                                  CASE NO.:
            James Alexander
                                                                                  CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 3 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date: February 22, 2021
                                                                                         Signature of Debtor 1

Date:
                                                                                         Signature of Debtor 2 (joint debtor) ) (if applicable)

Date: February 22, 2021
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
    Case 1:21-bk-10214-MB   Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29   Desc
                            Main Document    Page 42 of 46


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        James Alexander
                        13535 Ventura Blvd
                        Ste C, PMB 405
                        Sherman Oaks, CA 91423


                        David B. Golubchik
                        Levene, Neale, Bender, Yoo & Brill L.L.P.
                        10250 Constellation Blvd., Suite 1700
                        Los Angeles, CA 90067


                        U.S. Trustee San Fernando Valley
                        915 Wilshire Blvd.
                        Suite 1850
                        Los Angeles, CA 90017


                        Barclay's Bank Delaware
                        PO BOX 8803
                        Wilmington, DE 19899


                        Buchanon Ingersoll Rooney
                        919 North Market Street, Suite 990
                        Wilmington, DE 19801


                        Capital One Bank USA
                        PO BOX 31293
                        Salt Lake City, UT 84131


                        Citicard
                        PO BOX 6241
                        Sioux Falls, SD 57117


                        Cred Inc. et al,
                        c/o Scott Cousins, Esq.
                        1521 Concord Pike, Suite 301
                        Wilmington, DE 19803
Case 1:21-bk-10214-MB   Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29   Desc
                        Main Document    Page 43 of 46



                    Discover Student Loans
                    PO BOX 30948
                    Salt Lake City, UT 84130


                    Franchise Tax Board
                    Special Procedures
                    POB 2952
                    Sacramento, CA 95812


                    Internal Revenue Service
                    Insolvency I Stop 5022
                    300 N. Los Angeles St., #4062
                    Los Angeles, CA 90012-9903


                    JP Morgan Chase



                    JPMCB HOME
                    700 KANSAS LN
                    Monroe, LA 71203


                    Los Angeles County Tax Collector
                    P.O. Box 54018
                    Los Angeles, CA 90054-0018


                    SOFI
                    2750 E COTTONWOOD PKWY
                    Salt Lake City, UT 84121


                    US Bank
                    PO BOX 13
                    Hillsboro, OH 45133
Case 1:21-bk-10214-MB   Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29   Desc
                        Main Document    Page 44 of 46



                    USAA
                    PO BOX 47504
                    San Antonio, TX 78265


                    Wells Fargo Bank
                    PO BOX 14517
                    Des Moines, IA 50306


                    WF Credit Services
                    PO BOX 14517
                    Des Moines, IA 50306
           Case 1:21-bk-10214-MB                       Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                                   Desc
                                                       Main Document    Page 45 of 46


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &                 FOR COURT USE ONLY
Email Address
David B. Golubchik 185520
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
(310) 229-1234
185520 CA




     Debtor(s) appearing without an attorney
     Attorney for Debtor(s)

                                               UNITED STATES BANKRUPTCY COURT
                                         CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO
In re:
                                                                                       CASE NO.:
              James Alexander
                                                                                       CHAPTER: 11

                                                                                              DECLARATION BY DEBTOR(S)
                                                                                         AS TO WHETHER INCOME WAS RECEIVED
                                                                                         FROM AN EMPLOYER WITHIN 60 DAYS OF
                                                                                                   THE PETITION DATE
                                                                                                [11 U.S.C. § 521(a)(1)(B)(iv)]
                                                                     Debtor(s).                                     [No hearing Required]

Debtor(s) provides the following declaration(s) as to whether income was received from an employer within 60 days of the
Debtor(s) filing this bankruptcy case (Petition Date), as required by 11 U.S.C. § 521(a)(1)(B)(iv):

Declaration of Debtor 1

1.       I am Debtor 1 in this case, and I declare under penalty of perjury that the following information is true and correct:

           During the 60-day period before the Petition Date (Check only ONE box below):

              I was paid by an employer. Attached are copies of all statements of earnings, pay stubs, or other proof of
             employment income I received from my employer during this 60-day period. (If the Debtor’s social security
             number or bank account is on a pay stub or other proof of income, the Debtor must cross out (redact) the
             number(s) before filing this declaration.)

              I was not paid by an employer because I was either self-employed only, or not employed.

Date:       February 22, 2021                               James Alexander
                                                            Printed name of Debtor 1                                    Signature of Debtor 1




                    This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                  Page 1                             F 1002-1.EMP.INCOME.DEC
         Case 1:21-bk-10214-MB                      Doc 48 Filed 02/23/21 Entered 02/23/21 11:34:29                                                   Desc
                                                    Main Document    Page 46 of 46

Declaration of Debtor 2 (Joint Debtor) (if applicable)


2.    I am Debtor 2 in this case, and I declare under penalty of perjury that the following information is true and correct:

         During the 60-day period before the Petition Date (Check only ONE box below):

            I was paid by an employer. Attached are copies of all statements of earnings, pay stubs, or other proof of
           employment income I received from my employer during this 60-day period. (If the Debtor’s social security
           number or bank account is on a pay stub or other proof of income, the Debtor must cross out (redact) the
           number(s) before filing this declaration.)

            I was not paid by an employer because I was either self-employed only, or not employed.

Date:
                                                         Printed name of Debtor 2                                    Signature of Debtor 2




                 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                               Page 2                             F 1002-1.EMP.INCOME.DEC
